DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-12 and 15-18 and rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 states “An electronic device connected via a network to an image search device according to claim 1 …”  The claim fails to further limit the image search device of claim  1 since the electronic device is merely connected to it.  Therefore, claim 7 is an inappropriate dependent claim.
Claim 8 states “An electronic device connected via a network to an image search device according to claim 2 …”  The claim fails to further limit the image search device of claim 2 since the electronic device is merely connected to it.  Therefore, claim 8 is an inappropriate dependent claim.

Since claims 10 and 11 are dependent on claim 9, they are rejected on the same grounds as claim 9.
Claim 12 states “An electronic device connected via a network to an image search device according to claim 6 …”  The claim fails to further limit the image search device of claim 6 since the electronic device is merely connected to it.  Therefore, claim 12 is an inappropriate dependent claim.
Claim 15 states “A control method for an electronic device connected via a network to an image search device according to claim 1 …”  The claim fails to further limit the image search device of claim 1 since the method is for an electronic device is merely connected to the image search device.  Therefore, claim 15 is an inappropriate dependent claim.
Claim 15 states “A control method for an electronic device connected via a network to an image search device according to claim 1 …”  The claim fails to further limit the image search device of claim 1 since the method is for an electronic device is merely connected to the image search device.  Therefore, claim 15 is an inappropriate dependent claim.
Claim 16 states “A control method for an electronic device connected via a network to an image search device according to claim 2 …”  The claim fails to further limit the image search device of claim 2 since the method is for an electronic device is 
Claim 17 states “A control method for an electronic device connected via a network to an image search device according to claim 5 …”  The claim fails to further limit the image search device of claim 5 since the method is for an electronic device is merely connected to the image search device.  Therefore, claim 17 is an inappropriate dependent claim.
Claim 18 states “A control method for an electronic device connected via a network to an image search device according to claim 6 …”  The claim fails to further limit the image search device of claim 6 since the method is for an electronic device is merely connected to the image search device.  Therefore, claim 18 is an inappropriate dependent claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 10 objected to because of the following informalities:  It appears that line 1 should have a comma instead of a semicolon.  Appropriate correction is required.

Claim Interpretation
The claims are not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claims 1-12 explicitly recite that the device includes a processor which is a hardware structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0095465 to Zhai et al (hereafter Zhai) in view of US PGPub 2013/0051670 to Das et al (hereafter Das).
Referring to claim 1, Zhai discloses an image search device [server system comprising search service] comprising a processor [processor] (see [0026]) configured with a program to perform operations comprising: 
operation as a search request receiving unit [search service 1305] for receiving an image search request (see [0022], lines 1-3; [0028]; [0029]; and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein. Therefore, the search service is construed as the search request receiving unit.); 
operation as a first selection unit for selecting from a plurality of images a first group of images [results] that matches a search condition that is based on the search request [category] (see [0025]; [0026]; [0032]; [0033]; [0073]; and [0133]); 
operation as a second selection unit for selecting from the first group of images a second group of images on the basis of a score calculated by a predetermined evaluation formula (see [0034] – As stored feature vectors are compared to the object feature vector, a similarity score representative of the similarity between the object feature vector and the stored feature vector are determined. The stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results.); and 
operation as a result output unit for outputting information about the second group of images as a search result (see [0034] – The stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results.); 
wherein each of the plurality of images comprises an image capable of being subjected to evaluative engagement through a predetermined internet service [network] (Zhai: see [0038] and [0127] – A user, upon receiving the results may view and/or interact with the images. User interaction is construed as providing the ability to of being subjected to evaluative engagement); and 
the predetermined evaluation formula is configured to increase the score for an image in the first group of images to the extent of positive engagement through the predetermined internet service [One or more of the stored images may be weighted higher or lower based on factors, such as, popularity of the stored image and whether the user has previously viewed and/or interacted with the stored image] (see [0059]). 
	While Zhai discloses that the similarity scores of images can be weighted based on a plurality of different of factors (see [0059]), Zhai fails to explicitly disclose the further limitation to increase the score to the extent that the image is less similar to other images in the first group of images.  Das teaches the clustering and ranking of images (see [0059]; [0066]; and [0064]) including the further limitation of the predetermined evaluation formula is configured to increase the score to the extent that the image is less similar to other images in the first group of images (see [0065] and [0066] – Specific people names and locations are also likely to be unique to a collection and have low probability of occurrence in the general population resulting in higher quality scores.)

Referring to claim 3, the combination of Zhai and Das (hereafter Zhai/Das) teaches the image search device according to claim 1, further comprising a database that pre-categorizes and stores the plurality of images or the locator information thereof (Zhai: see [0047] and [0048] – The images and their labels are indexed. The labels may include classification information or object type.); wherein: the search condition includes information indicating the category [category] (see [0022]; [0025]; [0026]; [0028]; and [0029] [0032]; [0033]; [0073]; and [0133]); and operation as the first selection unit comprises selecting from the database a group of images belonging to a category that matches the search condition as the first group of images (see [0025]; [0026]; [0032]; [0033]; [0073]; and [0133]). 
Referring to claim 4, Zhai/Das teaches the image search device according to claim 3, wherein the database pre-ranks, per category, groups of images belonging to the category on the basis of the scores (Zhai: see [0054]), and operation as the second selection unit comprises selecting a predetermined number of top-ranked images from 
Referring to claim 5, Zhai/Das teaches the image search device according to claim 1, wherein the search request comprises an input image [input image], and operation as the search request receiving unit comprises recognizing an element in the input image and determines the search condition on the basis of the element recognized (Zhai: see [0028] and [0029] – The image may be segmented and processed to detect objects in the image and determine an object of interest for which a search is to be performed.). 
Referring to claim 6, Zhai/Das teaches the image search device according to claim 1, wherein the search request contains location information, and operation as the search request receiving unit comprises determining the search condition on the basis of the location information (Zhai: see [0124] – Location information obtained by the location component may be used as a factor in selecting images matching objects of interest. For example, if the user is in San Francisco and provides a positive selection of a bridge (object) represent in an image, the user’s location may be considered as a factor when identifying visually similar objects, such as Golden Gate Bridge.). 
Referring to claim 7, Zhai/Das teaches an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to an image search device [remote computing resource/server system] according to claim 1, the electronic device comprising a processor [central processor] configured with a program to perform operations [program instruction for execution] (Zhai: see Figs 11-13 and [0121]-[0134]) comprising: 
operation as a transmitting unit for sending an image search request to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein.); 
operation as a receiving unit for receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
operation as a display control unit for displaying the second group of images on a display device on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list may be sent to a user device for presentation to a user in response to a user device submitting an image of an object of interest). 
Referring to claim 9, Zhai/Das teaches an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to an image search device [remote computing resource/server system] according to claim 5, the electronic device comprising a processor [central processor] configured with a program to perform operations [program instruction for execution] (Zhai: see Figs 11-13 and [0121]-[0134]) comprising: 
operation as an imaging unit (Zhai: see [0028], lines 7-10 – a user may generate an image using one or more cameras of the user device); 
operation as a transmitting unit for sending a search request containing an image taken by the imaging unit as the input image to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; [0071] and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein.); 
operation as a receiving unit for receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
operation as a display control unit for displaying the second group of images on a display device on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list . 
Referring to claim 10, Zhai/Das teaches the electronic device according to claim 9; wherein the processor is configured with the program to perform operations such that: the transmitting unit comprises sending a preview image [input image] taken by the imaging unit to the image search device as the input image (Zhai: see [0028]; [0029]; [0117]; and [0118] – The image may be segmented and processed to detect objects in the image and determine an object of interest for which a search is to be performed.); and the display control unit comprises displaying the second group of images on the display device along the preview image (Zhai: see [0117]; [0118]; Fig 10A and Fig 10B). 
Referring to claim 11, Zhai/Das teaches the electronic device according to claim 9, wherein the processor is configured with the program to perform operations further comprising operation as a processing unit for processing an image taken by the imaging unit while or after the second group of images is displayed to lower the similarity thereof with the second group of images (Zhai: see [0117]; [0118]; Fig 10A and Fig 10B). 
Referring to claim 12, Zhai/Das teaches an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to an image search device [remote computing resource/server system] according to claim 6, the electronic device comprising a processor [central processor] configured with a program to perform operations [program instruction for execution] (Zhai: see Figs 11-13 and [0121]-[0134]) comprising: 
operation as a position detection unit (Zhai: see [0124] – The device also can include at least one location component.); 
operation as a transmitting unit for sending a search request containing current location information detected by the position detection unit [location component] as the location information to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; [0071]; [0124]; and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. Location information obtained by the location component may be used as a factor in selecting images matching objects of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein.); 
operation as a receiving unit for receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
operation as a display control unit for displaying the second group of images on a display device on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list may be sent to a user device for presentation to a user in response to a user device submitting an image of an object of interest). 
Referring to claim 13, Zhai discloses an image search method comprising: 
receiving an image search request from a user (see [0022], lines 1-3; [0028]; [0029]; and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest.); 
selecting from a plurality of images a first group of images [results] that matches a search condition [category] that is based on the search request (see [0025]; [0026]; [0032]; [0033]; [0073]; and [0133]); 
selecting a second group of images from the first group of images on the basis of a score calculated by a predetermined evaluation formula (see [0034] – As stored feature vectors are compared to the object feature vector, a similarity score representative of the similarity between the object feature vector and the stored feature vector are determined. The stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results.); and 
outputting information about the second group of images as a search result (see [0034] – The stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results.); 
wherein each of the plurality of images comprises an image capable of being subjected to evaluative engagement through a predetermined internet service [network] (Zhai: see [0038] and [0127] – A user, upon receiving the results may view and/or interact with the images. User interaction is construed as providing the ability to of being subjected to evaluative engagement); and 
the predetermined evaluation formula is configured to increase the score for an image in the first group of images to the extent of positive engagement through the predetermined internet service [One or more of the stored images may be weighted higher or lower based on factors, such as, popularity of the stored image and whether the user has previously viewed and/or interacted with the stored image] (see [0059]). 
	While Zhai discloses that the similarity scores of images can be weighted based on a plurality of different of factors (see [0059]), Zhai fails to explicitly disclose the further limitation to increase the score to the extent that the image is less similar to other images in the first group of images.  Das teaches the clustering and ranking of images (see [0059]; [0066]; and [0064]) including the further limitation of the predetermined evaluation formula is configured to increase the score to the extent that the image is less similar to other images in the first group of images (see [0065] and [0066] – Specific people names and locations are also likely to be unique to a collection and have low probability of occurrence in the general population resulting in higher quality scores.)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of unique items having higher quality scores taught by Das as one of the many factors of Zhai that can be utilized to weight the similarity score.  One would have been motivated to do so since the scores of Zhai can be weighted on a plurality of non-limiting factors (see [0059]) and the concept of increasing the score for uniqueness is a factor.   Zhai and Das are analogous 
Referring to claim 14, Zhai/Das teaches a non-transitory computer readable storage medium storing a program for causing a computer to execute the image search method according to claim 13 (Zhai: see [0137]). 
Referring to claim 15, Zhai/Das teaches a control method for an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to the image search device [remote computing resource/server system] according to claim 1, the control method comprising: 
sending an image search request to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; [0071] and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest.); 
receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
displaying the second group of images on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the 
Referring to claim 17, Zhai/Das teaches a control method for an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to the image search device [remote computing resource/server system] according to claim 5, the control method comprising: 
taking an image (Zhai: see [0028], lines 7-10 – a user may generate an image using one or more cameras of the user device); 
sending a search request containing the image taken as an input image to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; [0071] and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein.); 
receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
displaying the second group of images on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list may be sent to a user device for presentation to a user in response to a user device submitting an image of an object of interest). 
Referring to claim 18, Zhai/Das teaches a control method for an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to the image search device [remote computing resource/server system] according to claim 6, the control method comprising: 
 	detecting current location information (Zhai: see [0124] – The device also can include at least one location component.); 
sending a search request containing the current location information detected as the location information [location component] to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; [0071]; [0124]; and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. Location information obtained by the location component may be used as a factor in selecting images matching objects of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein.); 
receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 ; and 
displaying the second group of images on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list may be sent to a user device for presentation to a user in response to a user device submitting an image of an object of interest). 
Referring to claim 19, Zhai/Thompson teaches a non-transitory computer readable storage medium storing a program for causing a computer to execute a control method for an electronic device according to claim 15 (Zhai: see [0137]). 

Claims 2, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0095465 to Zhai et al (hereafter Zhai) in view of US PGPub 2013/0051670 to Das et al (hereafter Das) as applied to claim 1 above, and further in view of US PGPub 2015/0331929 to El-Saban (hereafter El-Saban).

Referring to claim 2, while Zhai/Das teaches receiving a selection instruction from the user to select one image from the second group of images, Zhai/Das fails to explicitly teach the further limitation of wherein: the processor is configured with the program to perform operations further comprising: operation as a selection information receiving unit for receiving information of a selected image in response to the user wherein: the processor is configured with the program to perform operations further comprising: operation as a selection information receiving unit for receiving information of a selected image [where the user selected an image] in response to the user selecting the image from the second group of images [images displayed] (see [0071] and [0092]); and operation as a third selection unit for selecting from the first group of images a third group of images similar to the selected image [the images similar to the selected image displayed] (see [0071] and [0092] – Where the user selected an image, the retrieved images (the images similar to the selected image) may be displayed in a secondary window of the query.); and the result output unit outputs information about the third group of images [the images similar to the selected image displayed]  as a second search result (see [0071] and [0092] – Where the user selected an image, the retrieved images (the images similar to the selected image) may be displayed in a secondary window of the query.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the process of El for retrieving similar images to a selected image as a result of the selection of the image by Zhai/Das.  One would have been motivated to do so in order to provide search result refinement by providing results relevant to a user (Das: see [0002]).  Zhai/Das and El are analogous art since they both relate to image searching.
Referring to claim 8, Zhai/Das teaches an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to an image search device [remote computing resource/server system] according to claim 2, the electronic device comprising a processor [central processor] configured with a program to perform operations [program instruction for execution] (Zhai: see Figs 11-13 and [0121]-[0134]) comprising: 
operation as a transmitting unit for sending an image search request to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; and [0133] – A user may begin a search by providing or selecting an image that includes an object of interest. According to paragraph [0133], the search service 1305 may perform some or all of the implementation discussed herein.); 
operation as a receiving unit for receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
operation as a display control unit for displaying the second group of images on a display device on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list 
operation as a selection instruction receiving unit for receiving a selection instruction from the user to select one image from the second group of images (Zhai: see [0038] – A user, upon receiving the results from the comparison of the generated object feature vector with stored feature vectors may view and/or interact with the images provided in response.).
While Zhai/Das teaches receiving a selection instruction from the user to select one image from the second group of images, Zhai/Das fails to explicitly teach the further limitation of wherein when the selection instruction receiving unit receives a selection instruction, the processor is configured with the program to perform operations such that operation as: the transmitting unit-comprises sending information about the selected image to the image search device; the receiving unit comprises receiving the second search result from the image search device, and the display control unit comprises displaying the third group of images similar to the selected image on a display device on the basis of the second search result received.  El teaches image search including the further limitation wherein when the selection instruction receiving unit receives a selection instruction [where the user selected an image] (see [0071] and [0092]), the processor is configured with the program to perform operations such that operation as: the transmitting unit-comprises sending information about the selected image to the image search device (see [0071] and [0092] – Where the user selected an image, the retrieved images (the images similar to the selected image) may ; the receiving unit comprises receiving the second search result from the image search device [user selected image], and the display control unit comprises displaying the third group of images similar to the selected image on a display device on the basis of the second search result received [the images similar to the selected image displayed] (see [0071] and [0092] – Where the user selected an image, the retrieved images (the images similar to the selected image) may be displayed in a secondary window of the query.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the process of El for retrieving similar images to a selected image as a result of the selection of the image by Zhai/Das.  One would have been motivated to do so in order to provide search result refinement by providing results relevant to a user (Das: see [0002]).  Zhai/Das and El are analogous art since they both relate to image searching.
Referring to claim 16, Zhai/Thompson teaches a control method for an electronic device [user device] connected via a network [network interface 1308 may be configured to provide communications between the server system 1300 and user device] to the image search device [remote computing resource/server system] according to claim 2, the control method comprising: 
sending an image search request to the image search device [remote computing resource/server system] (Zhai: see [0022], lines 1-3; [0028]; [0029]; [0071] 
receiving a search result [results] for the search request from the image search device [remote computing resource/server system] (Zhai: see [0034], lines 4-10 and [0071], lines 1-3 – Stored images associated with stored feature vectors that are determined to have the highest similarity scores are returned as results of the search.); and 
displaying the second group of images on the basis of the search result received (Zhai: see [0071], lines 3-9 – Multiple results of images corresponding to the ranked results list may be sent to a user device for presentation to a user in response to a user device submitting an image of an object of interest); 
receiving a selection instruction from the user to select one image from the second group of images (Zhai: see [0038] – A user, upon receiving the results from the comparison of the generated object feature vector with stored feature vectors may view and/or interact with the images provided in response.).
While Zhai/Das teaches receiving a selection instruction from the user to select one image from the second group of images, Zhai/Das fails to explicitly teach the further limitation of wherein when the selection instruction receiving unit receives a selection instruction, the processor is configured with the program to perform operations such that operation as: the transmitting unit-comprises sending information about the selected image to the image search device; the receiving unit comprises receiving the second wherein when the selection instruction receiving unit receives a selection instruction [where the user selected an image] (see [0071] and [0092]), the processor is configured with the program to perform operations such that operation as: the transmitting unit-comprises sending information about the selected image to the image search device (see [0071] and [0092] – Where the user selected an image, the retrieved images (the images similar to the selected image) may be displayed in a secondary window of the query.); the receiving unit comprises receiving the second search result from the image search device [user selected image], and the display control unit comprises displaying the third group of images similar to the selected image on a display device on the basis of the second search result received [the images similar to the selected image displayed] (see [0071] and [0092] – Where the user selected an image, the retrieved images (the images similar to the selected image) may be displayed in a secondary window of the query.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the process of El for retrieving similar images to a selected image as a result of the selection of the image by Zhai/Das.  One would have been motivated to do so in order to provide search result refinement by providing results relevant to a user (Das: see [0002]).  Zhai/Das and El are analogous art since they both relate to image searching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 9,087,059 to Petrou et al – Discusses processing visual search results

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167